The opinion of the court was delivered by
Gummere, Chief Justice.
The plaintiff was a passenger on the road of the defendant company, holding a ticket from Philadelphia to Paulshoro. His route was by ferry to Camden and thence by rail to his destination. The terminal of the defendant company’s railroad at Camden is in the station of the Amboy division of the Pennsylvania Railroad Company at that place. While the plaintiff was standing on one of the platforms in the train shed of this station, waiting for his train, which had not come in, an employe of the Pcnns.ylvania Railroad Company, who was hauling a truck load of baggage to one of that company’s outgoing trains, carelessly *364ran the truck over the plaintiff’s foot. To recover for the resulting injur)' this suit was brought.
At the trial plaintiff had a verdict.
The main question presented by this rule is the liability of the defendant for the plaintiff’s injury. It is clear that the doctrine of respondeat superior has no application in a case like that now under consideration. There was no such privity existing between the defendant and the employe of the Pennsylvania Railroad Company, whose careless act produced the injury complained of, as to render the defendant answerable for his acts. Its liability, if it existed at all, must have resulted from its failure to exercise that high degree of care for the safety of the plaintiff which its duty as a common carrier required. But, while it is true that the duty of protection which a carrier owes to its passenger requires it to exercise very great care to safeguard the latter against injury not only from the acts of its own employes but also from those of strangers, its responsibility in the one case is much broader than in the other. As to the acts of its servants, the rule that the master must respond applies; but as to the acts of strangers the carrier is responsible only for those which might have been reasonably anticipated, or, as some of the decided cases put it, naturally expected. Pittsburgh, &c., Railway Co. v. Hinds, 53 Pa. St. 512; Flint v. Norwich, &c., Transportation Co., 34 Conn. 554; Putnam v. Broadway, &c., Railroad Co., 55 N. Y. 108; Exton v. Central Railroad Co.. 33 Vroom 10. In the Hinds case a passenger was seriously injured by a crowd of drunken and riotous persons who came upon the train in defiance of the conductor in charge. The likelihood of danger to other passengers being-apparent, the court held that the only question which the case presented was whether the conductor did all he could to quell the riot and eject the rioters, and that this question was for the jury. The Flint case presented a similar situation. Tn tlie Exton case the plaintiff was knocked down and injured while at the defendant’s station as a passenger by some haekmen who were indulging in rough play around the *365station entrance. The liability of the company was held to exist by reason of the fact that the liackm.cn were accustomed to indulge in horseplay around the station entrance to the annoyance and danger of passengers, and that the company had taken no steps to put an end to such occurrences. In the Putnam case the plaintiffs intestate died from the effects of a murderous assault, committed upon him hv a fellow-passenger upon one of the defendant company's cars. It was held that the defendant was not responsible, for the reason that there had been nothing in the conduct of the decedent’s assailant prior to the commission of the assault to indicate to the conductor in charge of the car that there was clanger of harm to anyone from his presence on the car.
These cases are illustrative of the principle that, although a carrier may naturally expect that sometimes during the course of its business passengers may be injured by the careless or wanton acts of fellow-passengers or of strangers, it is not on this account chargeable with responsibility for any specific act so done, but that to incur such responsibility reasonable! ground to anticipate the occurrence must have existed.
While it may reasonably be anticipated that the employes engaged about a railroad station will sometimes he careless, third persons, using the station, cannot possibly foresee the doing of any specific careless act by one of such employes unless such act is preceded by something which suggests the likelihood or at least the possibility of its taking place. In the present case there was nothing to suggest to the defendant company any more than there was to the plaintiff the possibility of danger to the latter until the actual happening of the accident. Having no reason to expect its occurrence, the company was under no obligation to take steps to protect tlie plaintiff against it.
The facts of this ease, as developed by the proofs, presented a situation which called for the direction of a verdict in favor of the defendant.
The rule to show cause should be made absolute.